Case 2:18-cv-10077-MRW Document 21 Filed 01/18/19 Pagelof2 Page ID#:154

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-10077 MRW Date January 18, 2019

 

Title Ellis v. Dun & Bradstreet

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER RE: CASE MANAGEMENT CONFERENCE
1. The parties consented to proceed to trial before Judge Wilner. To advance the

litigation efficiently, the Court will hold a case management conference on February 13, 2019.
at1l a.m. Judge Wilner sits in Courtroom 550, 5th Floor, Roybal Federal Building and
Courthouse, 255 E. Temple Street, Los Angeles, California 90012. Lead trial counsel must
participate in the case management conference. Any party may appear by telephone or Skype
for this hearing: please contact Veronica Piper, courtroom deputy clerk, at (213) 894-0902 no
later than one week before the conference to make such a request.

2. In advance of the hearing, the parties will meet in person or by telephone to
discuss the items listed in Federal Rules of Civil Procedure 16 and 26(f) and Local Rule of
Court 26-1. The parties may supplement their discussion by e-mail or correspondence, but must
have a face-to-face or telephonic discussion with each other. The parties will submit a joint
report of their meeting no later than one week before the conference.

3. The Court specifically values a detailed explanation of the parties’ discovery plan,
proposal for ADR, and recommended pretrial and trial schedule. The parties may (but are not
required to) use the attached form to suggest proposed litigation dates to the Court.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:18-cv-10077-MRW Document 21 Filed 01/18/19 Page2of2 Page ID #:155

Case No.

Title

CV-90 (10/08)

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
CV 18-10077 MRW

 

Ellis v. Dun & Bradstreet

Date January 18, 2019

 

Event

Date

 

Last Day to Amend Pleadings or Add
Parties

Fact Discovery to be Completed
Expert Disclosure (if any) Produced
Rebuttal Disclosure (if any) Produced
Expert Discovery Concluded

ADR Completed

Last Day for Summary Judgment Motions
to Be Heard

Filing of PTC Order, Jury Instructions, and
Other Trial Documents

Pretrial Conference and
Hearing on Pretrial Motions

Trial

CIVIL MINUTES - GENERAL

Page 2 of 2
